Citation Nr: 0603753	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  00-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.
 
2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right hand 
disability.

4.  Entitlement to service connection for coronary artery 
disease.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of fracture of the right little finger. 

6.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1987 to February 1994.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.   

In October 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of 
his claim.  The transcript of that hearing is of record.  At 
that time, he withdrew the issue of entitlement to an 
increased rating for a right foot disability, currently rated 
as 20 percent disabling.  

The issues of entitlement to service connection for a 
gastrointestinal disorder and a psychiatric disorder, to 
include post-traumatic stress disorder (PTSD), as well as the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
residuals of fracture of the right little finger, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  There is not medical evidence of a current coronary 
artery disease disability or a current right hand disability.  

3.  The service-connected hypertension is controlled with 
medication.  The diastolic blood pressures are not 
predominantly 110 or more, and the systolic blood pressures 
are not predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by service; it may not be presumed to have been incurred 
therein; and is not due to a service-connected disability.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309, 
3.310 (2005).  

2.  A right hand disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).  

3.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 
4.7 and Diagnostic Code 7101 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in August 2004.  

The August 2004 letter satisfied the content requirement of a 
VCAA notice.  A VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The August 2004 VCAA letter informed the appellant concerning 
the information and evidence necessary to substantiate his 
claim.  The letter explained which information or evidence it 
needed from him and what he could do to help with the claim.  
The RO advised him as to what VA would do to assist him in 
the development of the evidence to support his claim.  In 
addition, the VCAA notice letter also contained the "fourth 
element," informing him of the need to submit medical 
evidence.  Thus, the appellant clearly had actual knowledge 
of this requirement.  

The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini.   In the present case, the 
deficiency in the timing of the VCAA notice is harmless 
error.  The requisite notifications were ultimately provided 
to the appellant before the final transfer and certification 
of the case to the Board, and he had ample time in which to 
respond to the notice letter.  Viewed in context, the 
furnishing of the VCAA notice after the decision that led to 
the appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005).  The appellant has had a "meaningful opportunity 
to participate effectively" in the processing of his claim.  
Mayfield, Id.  The Board finds that the present adjudication 
of the issue on appeal will not result in any prejudice to 
the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined and records have been obtained.  While the 
Board notes that some service medical records may be missing, 
remanding these issues on that basis is not necessary since 
any additional service medical records which may be located 
would not be necessary as to the service connection claims.  
This is because there are no current disabilities which could 
be related to service.  See, Rabidueau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  As to the increased rating disability, 
the service records would not be probative as to the current 
manifestations of the disorder.  See, Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
cardiovascular disorder becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, it shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Secondary service connection may also be established when 
there is aggravation of a nonservice- connected condition 
that is proximately due to or the result of a service- 
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Coronary Artery Disease

The veteran's service medical records show that he complained 
of chest pressure on exertion in January 1994 at service 
separation.  However, both VA and private records beginning 
in 1995 and 1996 respectively, show no confirmed diagnosis of 
CAD. 

April 2000 and November 2000 VA outpatient treatment records 
reflect a history of CAD, however, those records reflect a 
history provided by the veteran, which was not supported by 
the medical evidence of record.  In addition, VA examinations 
in April 1994 and April 1995 showed no pertinent abnormality.  
Further, on VA examination in August 2003, a VA clinician 
examined the veteran and found that there was no evidence of 
heart disease.  

Absent a showing of a current disability which could be 
related to service, the claim for direct service connection 
must fail.  38 C.F.R. 3.303; Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In addition, the veteran has suggested that 
there is a relationship between his service-connected 
hypertension and coronary artery disease.  However, absent a 
showing of a current coronary artery disease, this argument 
also must fail.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  

A Right Hand Disability

Service medical records, including the January 1994 
separation examination report, show no findings related to a 
right hand disorder.  The current record, including private 
medical records dated from 1996, VA medical records dated 
from 1995 and VA examination reports in 1994, 1995 and 2003 
reflect no right hand disorder.  Absent a showing of a 
current disability which could be related to service, the 
claim must fail.  38 C.F.R. 3.303; Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  

The Board has also considered the veteran's own assertions 
regarding these claims.  The Board finds that such assertions 
are afforded no probative weight in the absence of evidence 
that the veteran has the expertise to render opinions about 
medical matters.  Although the veteran and other lay persons 
are competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  The evidence does not 
reflect that the veteran possesses medical knowledge which 
would render his opinions as to diagnosis or etiology 
competent.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").   Thus, the veteran's 
personal opinion that he has disabilities that began in 
service or that they are otherwise related to service or to a 
service-connected disability is not a sufficient basis for 
awarding service connection.   

Increased Evaluation for hypertension

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  

Under the rating criteria in effect from January 12, 1998 for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), the current 10 percent rating is 
appropriate when there is diastolic pressure predominantly 
100 or more, or systolic pressure predominantly 160 or more, 
or where there is a history of diastolic pressure 
predominantly 100 or more and continuous medication is 
required for control.  The next higher rating, 20 percent, 
requires diastolic pressure which is predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  The 
disability will be rated at 40 percent with diastolic 
pressure predominantly 120 or more.  A 60 percent rating will 
be assigned with diastolic pressure predominantly 130 or 
more.  38 C.F.R. § 4.101, Diagnostic Code 7101 (2005) 
(effective from January 12, 1998).  

The Board has considered the evidence presented by the 
veteran.  While he may feel that the severity of his 
hypertension warrants a higher evaluation, the findings 
contained in the medical records are probative in determining 
if the criteria for a higher evaluation have been met.  The 
Board has carefully reviewed the clinical records, which 
cover the period beginning in 1995 for VA records and 1996 
for private records.  There are many blood pressure readings, 
which the Board need not list here because none of the 
diastolic pressure readings were 110 or more, and none of the 
systolic pressure readings were 200 or more.  The next higher 
rating does not just require one or a few readings which show 
a diastolic pressure of 110 or more, or a systolic pressure 
of 200 or more.  Rather, the readings must be predominantly 
110 or more for the diastolic pressure, or predominantly 200 
or more for the systolic pressure.  As there are no findings 
which meet these criteria, the readings do not meet the 
higher requirements for a higher rating.  The many blood 
pressure readings of record provide a clear preponderance of 
evidence which establish that the requirements for a higher 
rating have not been met.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2005), provides that, in exceptional cases, where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be granted.  Generally 
speaking, for a specific case to be deemed exceptional, it 
should present "such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2005).

The Board finds that the veteran's service connected 
disability does not constitute an "exceptional case" as to 
allow for the assignment of an extraschedular rating.  The 
record does not show either that the veteran's disability 
subjects him to frequent periods of hospitalization or that 
it interferes with his employment to an extent greater than 
that which is contemplated by the assigned ratings, as deemed 
appropriate by the Board.  And, as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance. 


ORDER

Service connection for coronary artery disease is denied.  

Service connection for a right hand disability is denied.  

An increased evaluation for hypertension, currently rated at 
10 percent, is denied.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  These provisions include enhanced duties to notify 
and assist claimants.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development action needed to fairly adjudicate the claims 
on appeal has not been accomplished.

Initially, the Board notes that there is a suggestion that 
some service medical records may be missing from the 
veteran's claims folder.  During his hearing before the 
undersigned in October 2005, the veteran testified that he 
was treated at Fort Gordon, Georgia during service on a 
number of occasions, and was also hospitalized there.  The 
service records show that in January 1994 the veteran 
underwent a stress test, and the examiner noted that the 
veteran should be referred to Fort Gordon.  In addition, the 
records also show that in July 1993 and October 1993, the 
veteran had laboratory tests performed at Fort Gordon.  No 
records of treatment at Fort Gordon have been associated with 
the veteran's claims folder.  The veteran has been currently 
diagnosed with PTSD, and it is noted that he has been 
prescribed Prilosec for stomach complaints.  In addition, 
service records that were missing and located are new and 
material by regulation.  See, 38 C.F.R. § 3.156(c) (2005).  
The RO should make an additional search for service medical 
records in order to ensure that all pertinent evidence is 
associated with the veteran's claims folder.  

Records of a Federal department or agency must be sought 
until it is reasonably certain that such records do not exist 
or that further efforts to obtain these records would be 
futile.  38 U.S.C.A. § 5103A(b)(3).  

In addition, the veteran claims service connection for PTSD.  
The Board notes that he has listed his stressors as having to 
cut tissue from dead babies and preparing dead babies and 
bodies for disposal performing his duties as a medical 
specialist.  His DD Form 214 confirms that veteran's MOS was 
that of medical specialist, and the record contains several 
diagnoses of PTSD rendered on VA treatment in October 2002 as 
well as in 2003 and 2004.  The veteran has not been examined 
by VA in conjunction with this claim.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  Obtain from the National Personnel 
Records Center any additional service 
medical records, including records of 
treatment at Fort Gordon, Georgia for the 
veteran.  In addition to the NPRC, the RO 
should directly contact military medical 
facilities at Fort Gordon, and any other 
pertinent military records depositories, 
and request a report of the veteran's 
treatment during service.  In requesting 
these records, the RO should follow the 
current procedures prescribed in 38 
C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims file.   If no additional 
records are available, that fact should 
be certified, and the veteran should be 
so informed.   Associate all evidence 
obtained with the veteran's claims 
folder.

2.  Schedule the veteran for a VA 
psychiatric examination to evaluate his 
psychiatric complaints.  Psychiatric 
testing should be conducted.  The claims 
file must be reviewed by the examiner, 
and he/she should indicate in the 
examination report that this has been 
accomplished.  The examiner should make a 
determination as to whether the veteran 
has PTSD under the criteria in DSM IV, 
based on his military service, as well as 
any other psychiatric disorder.  If PTSD 
is diagnosed, the doctor should fully 
explain why the stressor is considered 
sufficient under DSM-IV.  If any other 
psychiatric disorder is found, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any diagnosed psychiatric disability 
is related to service.  The physician 
should describe all findings in detail 
and provide a complete rationale for all 
opinions offered.  

3.  Then, readjudicate the claims 
remaining on appeal, to include 
conducting any further development deemed 
appropriate.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits and all evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


